Exhibit 10.3

 

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***]

 

 

 

Exhibit “2”

 

LSI INDUSTRIES INC

LSI Industries Inc 2012 Stock Incentive Plan

Performance Share Award Agreement (FY2020)

 

This PERFORMANCE SHARE Units AWARD AGREEMENT (the “Agreement”), granted under
the LSI Industries Inc Stock Incentive Plan, as amended (the “Plan”) is
effective as of August 21, 2019 and is made between LSI Industries Inc, an Ohio
corporation (the “Company”) and
                                                    (the “Recipient”).

 

Preliminary Statements

 

WHEREAS, the Company has determined that it is desirable and in its best
interests to grant to the Recipient shares of the Company’s common stock (the
“Stock”) subject to performance conditions, in order to provide the Recipient
with a significant interest in the Company’s growth so that the Recipient will
have a greater incentive to perform at the highest level and further the
interests of the Company and the shareholders of the Company (the “Award”); and

 

WHEREAS, any capitalized term not herein defined shall have the meaning as set
forth in the Plan.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein:

 

1. Grant of Performance Shares. On the terms and conditions of this Agreement
and the Plan, the Committee grants to the Recipient a performance share unit
award based on the criteria established by the Compensation Committee that are
described in Section 2 below (the “Performance Shares”). The target number of
Performance Shares to be issued pursuant to the Award is ___________shares (the
“Target Shares”) and the maximum number of Performance Shares that may be issued
pursuant to the Award is____________ shares. The extent to which the Award shall
become vested and non-forfeitable shall be determined in accordance with the
provisions of Section 2 below. The date of grant of the Award is August 21, 2019
(the “Grant Date”).

 

The Recipient’s right, if any, to continue to be employed by the Company will
not be enlarged or otherwise affected by the receipt of this Award, and the
receipt of this Award will not in any way restrict the right of the Company to
terminate the Recipient’s employment at any time.

 

2. Vesting of the Performance Shares. Except as provided in Section 3 below, the
Recipient shall vest in the Award in accordance with the following provisions:

 

 

--------------------------------------------------------------------------------

 

 

(a)   Performance Cycle. The Performance Cycle for the Award shall commence on
June 30, 2019 and shall end on the final day of the Company’s 2022 fiscal year
(June 30, 2022).

 

(b)     Percentage of Target Shares earned and Thresholds, Targets and Maximums.
Subject to Section 4 below, the extent to which the Award shall become earned at
the end of the Performance Cycle shall be based upon the Company’s Cumulative
Adjusted EBITDA during the performance cycle and the ending return on net assets
(“RONA”) in the last fiscal year of the Performance Cycle (the “Performance
Criteria”). Cumulative Adjusted EBITDA and RONA each represent 50% of the of the
entire component of the PSU. Set forth below are the thresholds, targets and
maximums for RONA and Adjusted EBITDA and the payout percentage associated
therewith:

 

[grantimg02.jpg]

 

The Recipient shall earn 100% of the Target Shares if the Company has achieved
Cumulative adjusted EBITDA of [***] during the performance cycle and [***] the
last fiscal year of the Performance Cycle. Generally, the percentage of Target
Shares earned at the end of the Performance Cycle based on the Performance
Criteria shall be determined according to the following charts, however the
actual Awards of Performance Shares will be interpolated between the percentages
set forth in the following chart based on actual results:

 

 

Cumulative Adjusted EBITDA Performance Level

(50% of Earned PSUs)

  

Payout Level

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

 

 

--------------------------------------------------------------------------------

 

 

P RONA Performance Level (50% of Earned PSUs)

  

Payout Level

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

     

 

(c) Board Certification. Promptly after the Audit Committee of the Board
approves the Company’s financial statements for the fiscal year in which the end
of the Performance Cycle occurs, the Committee must determine and certify
whether, and to what extent, the Performance Criteria have been achieved.

 

(d) Vesting. Unless otherwise provided in Section 3 below, the Recipient shall
only vest in the earned portion of the Award, if any, on the Payment Date, as
provided under Section 5 herein; provided that the Recipient remains in the
continuous employment of the Company through the Payment Date. All vesting in
the Award, if applicable, shall occur only on the Payment Date; there shall be
no proportionate vesting in the Award prior to the Payment Date.

 

3. Acceleration of Vesting of the Award. Notwithstanding Section 2(d) above,
upon the occurrence of any of the following events, the Recipient shall become
fully vested in a pro-rata portion of the Award (as determined under
Section 3(c) below):

 

(a) the termination of the Recipient’s employment with the Company by reason of
the Recipient’s death or disability (within the meaning of Section 409A of the
Code); or

 

(b) the termination of the Recipient’s employment with the Company within 18
months following a Change in Control and provided that the Recipient executes a
non-revocable written release in the form provided by the Company or its
successors.

 

(c) Calculation of Pro-Rata Accelerated Shares. The actual number of Performance
Shares that shall be paid upon the occurrence of an event specified in
Section 3(a) or (b) is the amount of Performance Shares Target, as if the
Recipient were still employed on June 30, 2022, multiplied by a fraction; the
numerator of which is the total number of complete months worked by the
Recipient during the Performance Cycle, and the denominator of which is 36, the
total number of months in the Performance Cycle.

 

4. Forfeiture of the Award. Any portion of the Award that is unvested shall
automatically be forfeited on the date that the Recipient ceases to be employed
by the Company.

 

 

--------------------------------------------------------------------------------

 

 

5. Payment of Awards. Except as specifically provided in Section 5(c):

 

(a) Payment of awards shall be made on a date as soon as administratively
practicable following the completion of the Performance Cycle, (the “Payment
Date”). The payment of awards under this Agreement is conditioned upon the
Recipient’s execution of a written “Non-competition, Non-Disclosure and
Non-solicitation Agreement” in a form acceptable to the Company.

 

(b) On the Payment Date, the Recipient shall be entered as the stockholder of
record for the number of Performance Shares covered by the Award which the
Committee determines, in writing, have been earned and certified pursuant to
Sections 2(b) and 2(c) respectively, and which have vested pursuant to
Section 2(d).

 

(c) Notwithstanding anything in this Agreement to the contrary, payment of any
amount under this Agreement shall be subject to the approval of the Plan by the
Company’s shareholders in a manner that complies with Code Section 162(m). If
the shareholders of the Company do not approve the Plan in a manner that
complies with Code Section 162(m), the Award shall be immediately forfeited.

 

6. Dividend Equivalent Rights. If any Performance Shares are awarded to the
Recipient pursuant to this Agreement, then the Recipient shall also be entitled
to receive a number of shares of Stock equal to (A) (i) the number of
Performance Shares awarded to the Recipient under Section 2 multiplied by
(ii) the cumulative amount of cash dividends paid by the Company that the
Recipient would have received had he owned the awarded Performance Shares on
each dividend record date through the Payment Date, divided by (B) the closing
price of the Stock on the Payment Date; provided, however, that cash will be
paid in lieu of any fractional shares the Recipient would be entitled to receive
under this Section 6.

 

7. Tax Payment Upon Vesting.

 

(a) At such time as the Recipient is entered as the stockholder of record with
respect to the Performance Shares earned pursuant to this Agreement, the
Recipient (or his/her personal representative) shall deliver to the Company,
within ten (10) days after the occurrence of such registration specified above
(or in the event of death, within ten (10) days of the appointment of the
personal representative) (a “Payment Date”), either a check payable to the
Company in the amount of all withholding tax obligations (whether federal,
state, local or foreign income or social insurance tax), imposed on the
Recipient and the Company by reason of the awarding of the Performance Shares,
or a withholding election form to be provided by the Company upon request by the
Recipient (or personal representative).

 

(b) In the event the Recipient or his personal representative elects to satisfy
the withholding obligation by executing the withholding election form, the
Recipient’s actual number of vested shares of Performance Shares shall be
reduced by the smallest number of whole shares of Stock which, when multiplied
by the Fair Market Value of the Stock on the Payment Date, is sufficient to
satisfy the amount of the withholding tax obligations imposed on the Company by
reason of the Recipient being recorded as the stockholder of record of the
earned Performance Shares. In the event that the Recipient fails to tender
either the required certified check or withholding election, the Recipient shall
be deemed to have elected and executed the withholding election form.

 

 

--------------------------------------------------------------------------------

 

 

8. Effect of Changes in Capitalization or Change in Control.

 

(a) Changes in Stock. If the outstanding shares of Stock are increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the date the Award is granted, then, in the Board’s
discretion, a proportionate and appropriate adjustment may be made by the Board
in the number and kind of shares subject to the Award, so that the proportionate
interest of the Recipient immediately following such event shall, to the extent
practicable, be the same as immediately prior to such event. In the event of any
distribution to the Company’s stockholders of securities of any other entity or
other assets (other than dividends payable in cash or stock of the Company)
without receipt of consideration by the Company, the Board shall, in such manner
as it deems appropriate, adjust the number and kind of shares subject to the
Award to reflect such distribution.

 

(b) Reorganization in Which the Company Is the Surviving Company. Subject to
8(c) below, if the Company shall be the surviving Company in any reorganization,
merger, or consolidation of the Company with one or more other companies or
other entities, the Award shall pertain to and apply to the securities to which
a holder of the number of shares of Stock subject to the Award would have been
entitled immediately following such reorganization, merger, or consolidation,
with a corresponding proportionate adjustment of the Award, as may be applicable
so that the aggregate value of the Award thereafter shall be the same as the
aggregate value of the Award immediately before such reorganization, merger, or
consolidation.

 

(c) Change in Control. In the event of a Change in Control, the Board may
(i) make provisions in connection with such transaction for the continuation of
the Award; (ii) reach an agreement with the acquiring or surviving entity that
the acquiring or surviving entity will assume the obligation of the Company
under the Award; (iii) reach an agreement with the acquiring or surviving entity
that the acquiring or surviving entity will convert the Award into an

 award of at least equal value, determined as of the date of the transaction, to
purchase stock of the acquiring or surviving entity; or (iv) terminate the Award
effective upon the date of the applicable transaction and either make, within
sixty (60) days after the date of the applicable transaction, a cash payment to
the Recipient equal to product of the number of shares of Stock subject to the
Award and the Fair Market Value, as of the date of the applicable transaction,
of the shares of Stock subject to the Award; provided, however, that the Board
determines that any such modification does not have a substantial adverse
economic impact on the Recipient as determined at the time of such modification.

 

9. General Restrictions. The Company shall not be required to sell or issue any
shares of Stock under the Award if the sale or issuance of such shares would
constitute a violation by the Recipient or by the Company of any provision of
any law or regulation of any governmental authority, including without
limitation any federal or state securities laws or regulations. If at any time
the Company shall determine, in its discretion, that the listing, registration,
or qualification of any shares subject to the Award upon any securities exchange
or under any state or federal law, or the consent or approval of any government
regulatory body, is necessary or desirable as a condition of, or in connection
with, the issuance or purchase of shares, the Award may not be exercised in
whole or in part unless such listing, registration, qualification, consent, or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company, and any delay caused thereby shall in no way affect
the date of termination of the Award. Specifically in connection with the
Securities Act of 1933 (as now in effect or as hereafter amended), unless a
registration statement under such Act is in effect with respect to the shares of
Stock covered by the Award, the Company shall not be required to sell or issue
such shares unless the Company has received evidence satisfactory to it that the
holder of the Award may acquire such shares pursuant to an exemption from
registration under such Act. Any determination in this connection by the Company
shall be final, binding, and conclusive. The Company may, but shall in no event
be obligated to, register any securities covered hereby pursuant to the
Securities Act of 1933 (as now in effect or as hereafter amended). The Company
shall not be obligated to take any affirmative action in order to cause the
issuance of shares pursuant to the Award to comply with any law or regulation of
any governmental authority. As to any jurisdiction that expressly imposes the
requirement that the Award shall not be exercisable unless and until the shares
of Stock covered by the Award are registered or are subject to an available
exemption from registration, the exercise of the Award (under circumstances in
which the laws of such jurisdiction apply) shall be deemed conditioned upon the
effectiveness of such registration or the availability of such an exemption.

 

 

--------------------------------------------------------------------------------

 

 

10. Restrictions On Transfer. Other than by will or under the laws of descent
and distribution, the Recipient shall not have the right to make or permit to
occur any transfer, pledge or hypothecation of all or any portion of any
unvested portion of the Award, whether outright or as security, with or without
consideration, voluntary or involuntary. Any such transfer, pledge or
hypothecation not made in accordance with this Agreement shall be deemed null
and void.

 

11. Interpretation of this Agreement. All decisions and interpretations made by
the Committee or the Board with regard to any question arising under this
Agreement shall be final, binding and conclusive on the Company and the
Recipient and any other person entitled to receive the benefits of the Award as
provided for herein.

 

12. Governing Law. The validity, interpretation and enforcement of this
Agreement are governed in all respects by the laws of the State of Delaware,
without giving effect to its conflict of laws principles, and by the laws of the
United States of America.

 

13. Binding Effect. Subject to all restrictions provided for in this Agreement
and by applicable law relating to assignment and transfer of this Agreement and
the Award provided for herein, this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, successors, and assigns.

 

14. Notice. Any notice hereunder by the Recipient to the Company shall be in
writing and shall be deemed duly given if mailed or delivered to the Company at
its principal office, addressed to the attention of the Board, or if so mailed
or delivered to such other address as the Company may hereafter designate by
notice to the Recipient. Any notice hereunder by the Company to the Recipient
shall be in writing and shall be deemed duly given if mailed or delivered to the
Recipient at the address specified below by the Recipient for such purpose, or
if so mailed or delivered to such other address as the Recipient may hereafter
designate by written notice given to the Company.

 

15. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

 

 

--------------------------------------------------------------------------------

 

 

16. Effectiveness of Agreement. This Agreement shall not be effective unless
Recipient executes and delivers within 10 business days of the date of this
Agreement (i) this Agreement and (ii) the attached Agreement to Protect Company
Assets (the “Asset Protection Agreement”), unless Recipient has previously
executed and delivered a Asset Protection Agreement.

 

17. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior understandings and agreements written or oral, of the
parties hereto with respect to the subject matter hereof. There is no
representation or statement made by any party on which another party has relied
which is not included in this Agreement. Neither this Agreement nor any term
hereof may be amended, waived, discharged, or terminated except by a written
instrument signed by the Company and the Recipient; provided, however, that the
Company unilaterally may waive any provision hereof in writing to the extent
that such waiver does not adversely affect the interests of the Recipient
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement or caused this Agreement to be duly executed and delivered on his or
its behalf, as of the day and year first above written.

 

     

LSI INDUSTRIES INC

   

BY:

 

 

DATE:

 

 

 

RECIPIENT

 

 